                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:/) {Ir ((4



 GLENDON WILLIAMS, individually and on
 behalf of all others similarly situated,

                              Plaintiff,                        No. 19-CV-8017 (RA)

                         V.                                            ORDER

 EAGLE TEAM NYC CR LLC,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On October 4, 2019, Plaintiff filed an affidavit of service stating that Defendant was

served on September 9, 2019. Defendant's answer was due on September 30, 2019. Defendant

has not appeared, answered, or otherwise responded to the Complaint. Defendant shall do so or

seek an extension by December 30, 2019. If Defendant fails to do so, and Plaintiff intends to

move for default judgment, he shall do so by January 13, 2020.

         Plaintiff shall serve a copy of this Order on Defendant and file proof of such service on

the docket.

SO ORDERED.

Dated:      December 12, 2019
            New York, New York


                                                   United States District Judge
